Citation Nr: 1122377	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-05 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to November 1958.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in June 2008, a statement of the case was issued in December 2008, and a substantive appeal was received in January 2009.  The Veteran testified at a Board hearing in August 2010; the transcript is of record.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise related to the Veteran's active service.

2.  Tinnitus was not manifested during service, and current tinnitus is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In January 2008, a VCAA letter was issued to the Veteran with regard to his claims of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.   The evidence of record contains the Veteran's service treatment records and post-service private treatment records.  The Veteran's records from the Social Security Administration (SSA) were associated with the claims folder subsequent to issuance of the December 2008 Statement of the Case.  A Supplemental Statement of the Case will be furnished if there is receipt of additional pertinent evidence after a Statement of the Case has been issued and before the appeal is certified to the Board.  See 38 C.F.R. § 19.31.  Upon receipt of the Veteran's SSA records, a Supplemental Statement of the Case did not need to be issued as such records pertain to other disabilities and do not reference his bilateral hearing loss or tinnitus, and thus do not constitute pertinent evidence with regard to the issues in appellate status.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In May 2008, the Veteran was afforded a VA audiological examination, and an etiological opinion was proffered.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Whispered voice testing conducted in May 1955 for enlistment purposes show that his hearing was 15 and 15 for both ears.  Service treatment records are negative for pertinent complaints or findings pertaining to hearing loss or tinnitus.  On separation examination in November 1958, whispered voice testing showed that his hearing was 15 and 15 in both ears.  While the whispered voice test is not a valid assessment of hearing at the time of entrance or discharge, this was the customary test used during that period.  Based on such customary practice, the Veteran's hearing was deemed normal.  Audiometric testing was also conducted at the time of his separation from service.  VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.  Audiometric testing reflected puretone findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
15

5
LEFT
10
10
10

5

The examiner noted 'None' with regard to any defects or diagnoses.  

In October 2007, the Veteran filed claims of service connection for bilateral hearing loss and tinnitus.  He stated that he was exposed to loud jet noise while serving on the flight line on the USS Bonhomme Richard, and on the land base in Miramar, California.  He reported seeking treatment for hearing loss and tinnitus in September 2007.  

A September 2007 private Report of Audiological Studies reflects that speech discrimination scores were 84 percent in the right ear and 80 percent in the left ear.  The report includes audiometric findings of puretone hearing threshold levels that are shown in graphic form instead of numeric form.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the Board nor the RO may interpret graphical representations of audiometric data).  The report does not contain a summary of findings or diagnosis.

In May 2008, the Veteran underwent a VA examination.  The examiner noted review of the service treatment records, and explained that whispered voice testing showed normal hearing in both ears, and the November 1958 audiogram showed that hearing was within normal range from 250 to 8000 Hertz in both ears.  There were no reports of tinnitus by the Veteran.  The examiner noted that the September 2007 private examination results revealed normal hearing sloping to a moderately-severe sensorineural hearing loss from 250 to 8000 Hertz.  The Veteran complained that he experiences difficulty understanding conversations.  He must listen to the television at a loud volume and he requires speech to be loud in order to hear.  He reported that during service he was an aviation electrician in the Navy.  He stated that he was exposed to noise from jet engines and he worked on the flight line.  He reported that hearing protection was not available to him.  Following service, he worked in construction (cement work) for 30 plus years but stated that he was not exposed to loud noise during this job.  He denied any recreational noise exposure.  

Upon audiometric testing, the VA examiner diagnosed sensorineural hearing loss in both ears.  Speech discrimination scores were 94 percent in the right ear and 88 percent in the left ear.  The examiner noted that the Veteran reported recurrent bilateral tinnitus.  The examiner opined that the Veteran's current bilateral hearing loss and bilateral tinnitus are not caused by or a result of his military noise exposure.  The audiological evaluation revealed normal hearing sloping to a moderately-severe sensorineural hearing loss in the right ear and a mild sloping to a severe sensorineural hearing loss in the left ear throughout the frequency range, 50 years after military service.  His claims folder showed that the Veteran's hearing was normal from 250 to 8000 Hertz in November 1958 at release from service.  Thus, the examiner opined that the hearing loss revealed by testing today was not a result of the Veteran's military noise exposure and more likely due to civilian noise exposure, presbycusis, and/or some other etiology.  With regard to the claimed tinnitus, the examiner stated that although the Veteran reported bilateral tinnitus today, there was no documentation in the claims folder regarding tinnitus in either ear.  Therefore, there is no evidence to support the claim of service-connected tinnitus.  Furthermore, the Veteran reported today that his tinnitus began approximately 5 years prior.  

Hearing loss

As detailed, service treatment records are negative for hearing loss, and the Veteran's hearing was normal during whispered voice and audiometric testing conducted at service separation in November 1958.  While the lack of in-service findings of complaints or diagnoses of hearing loss in service does not preclude a finding of service connection, as detailed hearing loss was not detected until September 2007, thus over 49 years after separation from service.  The Board finds an absence of any subjective complaints of hearing loss for over 49 years after discharge from service or of persistent symptoms of hearing loss between service-discharge and 2007, and an absence of any objective evidence of hearing loss for over 49 years after discharge from service.  The lack of any evidence of continuing hearing loss for many years between the period of active duty and the initial findings or documented complaints of hearing loss weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Likewise, the Veteran was afforded a VA audiological examination in May 2008, and the VA examiner interviewed and examined the Veteran, and reviewed and summarized the in-service findings and post-service audiological findings, and opined that the Veteran's current hearing loss is not due to military noise exposure based on review of the claims folder.  The opinion of the May 2008 VA examiner leads to a finding that the Veteran's hearing loss is less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

The Veteran testified that the September 2007 private examiner told him that his hearing loss was due to his experiences in service.  The Board acknowledges that the private examination report references jet noise in the Navy, but there is no etiological opinion relating his hearing loss to in-service noise exposure.  The transcription of the Veteran's history as reported by the Veteran and unenhanced by any additional comments is not competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Likewise, even if the examiner did offer a positive verbal etiological opinion, other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the Veteran's testimony as to what an examiner told him cannot provide the basis for a causal relationship to service.  

The Board has considered the Veteran's contention that a relationship exists between his current hearing loss, and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service, and find his statements and testimony of noise exposure credible based on his experiences of serving in the Navy.  The Board concedes that the Veteran had noise exposure during his period of active service.  However, the Veteran is not competent to provide an opinion that his current hearing loss is due to his in-service noise exposure as he does not have the requisite medical expertise.  Although it is conceded that he had noise exposure during service, the fact remains that his hearing was normal at separation from service, and hearing loss was not shown until over 49 years after separation from service.  The May 2008 VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but concluded that his hearing loss was not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner which reflect that his hearing loss is not due to noise exposure in service.  

To the extent the Veteran is claiming that he noticed difficulty hearing since service, he is competent to attest to this.  However, it is not a reliable gauge as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  

The negative clinical and documentary evidence post service for decades after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In sum, the Board is left with no documented complaints or findings of hearing loss in service, no documented complaints or findings of hearing loss until over 49 years after separation from service, and a VA medical opinion to the effect that such current hearing loss is not etiologically related to service.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA medical examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hearing loss.  

Tinnitus

The Veteran asserts that his tinnitus is due to service; however, he testified that he did not experience loud ringing during service, and he told the May 2008 VA examiner that his tinnitus began 5 years prior.  

Service treatment records are void of any complaints or diagnoses of tinnitus.  

As detailed, the May 2008 VA examiner stated that although the Veteran reported bilateral tinnitus at the time of the examination, there was no documentation in the claims folder regarding tinnitus in either ear, and there was no evidence to support the claim of service-connected tinnitus.  The VA examiner noted the Veteran's report that his tinnitus began approximately 5 years prior.  

Upon review of the entire evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran has specifically denied an onset of tinnitus during service, and reported to a VA examiner that the onset of his tinnitus occurred in approximately 2003, thus approximately 45 years after separation from service.  Based on the negative service treatment records and the Veteran's reported post-service date of onset, the May 2008 VA examiner opined that it was less likely that his tinnitus was due to military noise exposure in service.  The opinion of the VA examiner leads to a finding that the Veteran's tinnitus is less likely than not related to service.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board has considered the Veteran's contention that a relationship exists between his current tinnitus, and noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board acknowledges the statements and testimony from the Veteran with regard to his noise exposure experienced during service.  As detailed hereinabove, the Board finds such statements credible, and concedes that the Veteran likely had noise exposure during his service in the Navy.  He is also competent and credible to attest to his symptomatology associated with his tinnitus.  By the Veteran's own admission, however, he has stated that his constant tinnitus did not manifest until approximately 45 years after separation from service.  Based on the negative service treatment records and reported post-service date of onset, the VA examiner provided a negative etiological opinion, and the Board finds that the Veteran is not competent to attribute his current tinnitus to noise exposure, as he does not have the appropriate medical expertise.  For such reasons, the Veteran's contentions as to in-service incurrence are outweighed by his own statements and testimony, and the opinion of the VA examiner which reflects that his tinnitus is not due to noise exposure in service.  

In sum, the Board is left with the Veteran's lay contentions that he did not experience constant tinnitus during service, he did not experience constant tinnitus until 45 years after separation from service, and a medical opinion to the effect that such current tinnitus is not etiologically related to noise exposure in service.  There is no contrary medical opinion of record.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


